DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, directed to the embodiment of figures 4 and 6; 
Species II, directed to the embodiment of figure 12; and 
Species III, directed to the embodiment of figure 13.
The species are distinct because they are all mutually exclusive. In particular, species I comprises “the first gap 120 and the second gap 121 divide the metal frame 110 into a first radiation portion A1, a second radiation portion A2, and a third radiation portion A3. The first radiation portion A1 is positioned between the first gap 120 and the second gap 121. A part of the metal frame 110 extending from the first gap 120 to the first side portion 116, that is, a portion of the protruding portion 119, forms the second radiation portion A2. A portion of the metal frame 110 extending from the second gap 121 to the second side portion 117 forms the third radiation portion A3,” (Specification, ¶ [0024]); “the first feed source 12 … is electrically connected to a side of the first radiation portion A1 adjacent to the second gap 121,” (Specification, ¶ [0029]); and “[t]he ground portion 14 is … located at a side of the first feed source 12 away from the second gap 121,” (Specification, ¶ [0030]). In addition, species I forms, in part, an inverted F-type antenna (Specification, ¶ [0034]).
Species II comprises “the second gap 121a is disposed at a junction of the first end portion 114 and the second side portion 117,” (Specification, ¶ [0046]); “the first feed source 12a is disposed adjacent to the first gap 120,” (Specification, ¶ [0047]); and “further 
Species III comprises “the first gap 120b is not disposed on the protruding portion 119, but is disposed at a position where the first end portion 114 is close to the second side portion 117. The second gap 121b is disposed at a junction of the first end portion 114 and the second side portion 117,” (Specification, ¶ [0053]); “one end of the first feed source 12 is electrically connected to a side of the first radiation portion A1b close to the first gap 120b … [t]he ground portion 14 is disposed on a side of the first feed source 12 away from the first gap 120b,” (Specification, ¶ [0054]); and “further includes a second feed source 19b and a matching unit 19c,” (Specification, ¶ [0055]). In addition, species III forms, in part, a loop antenna, a monopole antenna, and slot antenna (Specification, ¶ [0056]).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). That is, for example, a search of each of the multiple species described above would require a different approach. In one search, a focus would be on two radiation portions, whereas another search would focus on three radiation portions.  Moreover, the modes of operation (various current paths, inverted-F, monopole, slot, etc…) are vastly different and it would be a burden to search and examine such a variety of inventions in one application.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.